Citation Nr: 1812021	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-31 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to November 1973.

This matter came before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2013, the Board remanded the instant issue for development of the record.  


FINDINGS OF FACT

1.  For the period from March 31, 2008 to July 2, 2015, the Veteran was in receipt of VA disability compensation for diabetes mellitus, evaluated as 20 percent disabling; right and left lower extremity peripheral neuropathy, each evaluated as 20 percent disabling; generalized chronic and subacute dermatophytosis, evaluated as 30 percent disabling; peripheral neuropathy of the right and left hands, each evaluated as 10 percent disabling; residuals a right knee fracture, evaluated as 10 percent disabling; residual of a right ankle fracture, evaluated as 10 percent disabling; and impotency, evaluated as noncompensably disabling.  His combined evaluation for compensation was 80 percent.

2.  From July 2, 2015 to November 4, 2015, the Veteran was also in receipt of VA disability compensation for amputation of the right great toe, evaluated as 10 percent disabling.  His combined evaluation for compensation from July 2, 3015 was 90 percent.

3.  From November 4, 2015, the Veteran's combined evaluation for compensation was 100 percent.

4.  For the period from March 31, 2008 to November 4, 2015, the Veteran's service-connected disabilities, as a whole, rendered him unable to obtain and maintain substantially gainful employment.  


CONCLUSION OF LAW

For the period from March 31, 2008 to November 4, 2015, the criteria for a TDIU were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record reflects that the Veteran submitted a claim that was received by VA on March 31, 2008.  This correspondence included a request for a TDIU.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

As the Veteran has a combined rating of no less than 80 percent for the period considered, with service-connected peripheral neuropathy of the bilateral upper and lower extremities stemming from a common etiology and combining, pursuant to 38 C.F.R. §4.25 and §4.26, to a 60 percent evaluation, he meets the objective criteria under 38 C.F.R. §  4.16  for consideration of a TDIU.

Having reviewed the record, the Board has determined that, for the period considered, a TDIU is warranted.  As noted, from the date of his March 2008 claim for a TDIU, the Veteran's combined evaluation for compensation was 80 percent, and included 10 percent evaluations for each hand, and 20 percent evalautions for his lower extremities.  He maintains that his work as a heat and air system installer is negatively impacted by his peripheral neuropathy as well as his right knee and ankle disabilities.  VA treatment records pertaining to this period include outpatient reports that record the Veteran's concern over the impact of his orthopedic and neurological disabilities on his work.  Moreover, in September 2009, a VA pain management provider noted that the Veteran had been urged to retire from his work in heat and air installation and repair.  This provider noted that the Veteran was an insulin dependent diabetic who was at risk for low blood sugar episodes that could affect his mental clarity, and that his knee disability affected his ability to kneel and work in confined areas.  Finally, the Veteran's written statements and testimony indicate his ongoing concern over his ability to continue working in his field due to his service-connected disabilities.  In weighing the lay and medical evidence of record, the Board finds that the evidence is in relative balance as to whether the Veteran has been rendered unable to obtain and maintain a substantially gainful occupation as the result of his service-connected disabilities when considered as a whole.  As such, entitlement to TDIU is warranted. 


ORDER

For the period from March 31, 2008 to November 4, 2015, a TDIU is granted, subject to the controlling regulations governing the payment of monetary benefits.
 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


